Citation Nr: 0216101	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.

(The issue of entitlement to a rating in excess of 10 percent 
for tinea cruris to include tinea pedis will be addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for PTSD.  In 
May 1998, the Board of Veterans' Appeals (Board) remanded the 
case to the RO for additional development.  In a December 
1998 rating decision, the RO assigned a 50 percent rating for 
PTSD.  An August 2001 Board decision granted a 70 percent 
rating.

The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  In December 2002, 
the Court vacated and remanded the Board's August 2001 
decision pursuant to a Joint Motion for Remand which 
determined that further development was required.  The Board 
remanded this case to the RO in June 2001 for further 
development.  Subsequently, the RO obtained additional VA 
clinical records and provided the veteran with VA 
examination.  The RO has continued the 70 percent rating for 
PTSD and returned the case to the Board for further appellate 
review.


FINDING OF FACT

The veteran's PTSD more nearly results in total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
schedular rating for his PTSD.  The RO granted service 
connection for PTSD by means of a rating decision dated 
December 1984.  At that time, the RO assigned an initial non-
compensable evaluation.  On September 6, 1996, the veteran 
requested a re-evaluation of his service connected PTSD.

In pertinent part, VA clinical records dated in February 1995 
showed that the veteran was experiencing depressive symptoms, 
to include depressed mood, anhedonia, decreased sleep, and 
hopelessness.  He admitted to suicidal ideation in the past.  
He was referred to the mental hygiene clinic.  An April 1995 
social work service note recorded the veteran's expressions 
of apprehension about the future with some suicidal thought 
but no plan.  He was described as a loner who did not 
socialize well with people, but had a girlfriend.  A June 
1995 outpatient record noted his report that his life was 
falling apart due to financial, physical, and mental 
problems.  He felt overwhelmed, helpless and without control.  
He had been feeling depressed for three years and 
procrastinated because he had no interest or motivation.  He 
slept poorly and paced at night.  He felt agitated and 
irritable.  He denied a history of panic attacks.  A mental 
status examination revealed that he had normal speech, a 
restricted affect, and a depressed and anxious mood.  He 
denied suicidal or homicidal ideation.  He could repeat five 
digits forward but not backward.  His insight and judgment 
were good.  The diagnoses included recurrent, moderate to 
severe major depression.  Notations in August 1995 indicated 
that the veteran was angry and depressed over his health 
problems.  He was prescribed medication for his irritability.  
He was very suspicious and hostile towards care givers.  
Examinations in August 1995 revealed that the veteran's mood 
was depressed and that his thought process was slightly 
circumstantial.  A September 1995 notation indicates that the 
veteran liked solitude and that he continued to experience 
mood swings once or twice a week.  In November 1995, the 
veteran's anxiety and depression increased.

The record next reflects that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in May 1996.  This decision reflected that the veteran 
last worked in March 1994 and that the medical evidence 
established that he had several disabling physical 
impairments.  He was given a diagnosis of major depression by 
an SSA examiner which resulted in slight to moderate 
restrictions of activities of daily living, slight to 
moderate difficulties in maintaining social functioning.  It 
was further determined that the veteran "often" had 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner.  There were 
no episodes of deterioration or decompensation in work or 
work-like settings which caused withdrawal from the situation 
or an exacerbation of signs and symptoms, to include 
deterioration and adaptive behaviors.

An October 1996 statement by the veteran indicated that his 
PTSD had become too much to handle in the last two years and 
was now out of control.  He was afraid to request treatment 
due to what people and future employers might say.  He stated 
that he was on medication for stress.  On VA examination that 
same month, he reported that he worked steadily for 10 years 
until 1994 doing refrigeration work and that he had to stop 
working due to a physical problem.  He did little except 
watch television and take short car drives.  In the past he 
liked to go fishing and travel, but his physical disabilities 
prevented him from engaging in such activities.  He reported 
having periods of no energy, feeling down in the dumps, 
having no appetite, and having difficulty in falling asleep.  
He had fleeting thoughts of suicide in the past.  He saw a 
psychiatrist at the VA and was on medication for his 
depressive feelings.  He felt that the psychiatrist had 
helped him and that he no longer felt hopeless about the 
future.  The diagnosis was dysthymic state, and the Global 
Assessment of Functioning (GAF) scale score was equivalent to 
61. The examiner stated that there was no history of 
psychosis, past or present, and that there was no history of 
organicity.

At a January 1997 hearing at the RO before a hearing officer, 
the veteran testified that he suffered from flashbacks about 
Vietnam, memory loss, and depression; that he had a difficult 
time falling asleep at night; that he was seeing a 
psychiatrist at the VA and taking medication which gave him 
temporary relief; that he did not have difficulty in 
maintaining employment in the past but was now on Social 
Security disability for various physical disabilities; that 
his PTSD contributed to his divorce; and that his PTSD 
affected him socially and industrially.

In a statement received in March 1997, the veteran claimed 
that his PTSD symptoms consisted of night sweats, flashbacks, 
and sleepless nights.  He stated that he replayed his 
military service over again every time he closed his eyes.  
He stated that he was receiving treatment for PTSD and 
depression and that he had worked for periods of time with 
PTSD because he had to support his family.

On a November 1998 VA examination, it was noted that the 
veteran had a three to four year history of depression 
coincident with the onset of multiple medical problems.  He 
reported that he had been having flashbacks and sleepless 
nights and that he was "not living...just existing".  The 
veteran reported that in response to his medical problems his 
flashbacks of Vietnam started to come back.  He had become 
very short tempered.  He woke up sweating or would sit and 
sweat just thinking about Vietnam.  He would stay up two to 
three nights a week because he was afraid to go to sleep, 
having an "instant replay" of Vietnam.  He had no impairment 
of thought processes or communication.  He had no delusions 
or hallucinations.  He had no inappropriate behavior.  In the 
past, he had suicidal ideation, but it was not a current 
problem.  He often felt homicidal because he had no patience 
and was irritable, but he had no plans or intent.  He 
maintained personal hygiene with good ability.  He was 
oriented times four.  He reported that his memory came and 
went, from which the examiner gathered that he had 
concentration problems.  The veteran had a ritual of locking 
his windows and a compulsion to check for cigarettes in his 
home.  When he got in his car to drive somewhere, he had to 
go back to the house and check to ensure that it was locked, 
although he knew that it was locked.  His speech was normal.  
He did not mention panic attacks.  His mood was depressed and 
angry.  His sleep was very poor, secondary to nightmares 
about Vietnam.  The diagnoses included chronic PTSD and 
recurrent major depression (Axis I); and a GAF scale score of 
45-50.  The examiner remarked that the veteran had both 
concentration problems, which gave him short-term memory 
impairment, and sleep troubles.

In a December 1998 decision, the RO assigned a 50 percent 
rating for the veteran's PTSD with major depression, 
effective from September 1996.

The Board's August 1999 decision determined that the 
veteran's PTSD was manifested by complaints of night sweats, 
flashbacks about Vietnam, difficulty sleeping at night, 
replaying his military service over again every time he 
closed his eyes, memory loss, depression, periods of no 
energy or appetite, feeling down in the dumps, fleeting 
suicidal thoughts in the past, becoming very short tempered, 
feeling homicidal on account of his impatience and 
irritability, and becoming ritualistic about locking his 
windows and checking for cigarettes in his home.  The Board 
further found that the clinical findings showed that the 
intensity and frequency of the veteran's PTSD symptoms were 
serious in degree in terms of social and occupational 
impairment and consistent with severe impairment in the 
ability to obtain or retain employment.  On this evidence, 
the Board granted a 70 percent rating for PTSD effective to 
the date of claim.

Subsequent to the Board's August 1999 decision, the veteran 
submitted a statement from his treating VA psychiatrist, who 
is the Medical Director of the Mood Disorders Program at the 
Baltimore, Maryland VA Medical Center (VAMC).  This 
psychiatrist indicated her treatment of the veteran for Major 
Depressive Disorder since 1995.  It was noted that the 
veteran's PTSD symptoms, which included depressed mood, 
despondency over a declined physical condition, poor 
concentration, feelings of decreased self-worth, 
irritability, becoming easily angered, decreased frustration 
tolerance, avoidance of social situations, sense of 
foreshortened future, anxiety, represented a "major" factor 
in his limited functioning over the years.  It was further 
noted that his history of alcohol abuse was seen as an 
attempt to self-medicate his PTSD symptoms.

In July 2001, the veteran underwent PTSD examination with 
benefit of review of his claims folder.  He claimed to be 
disabled and unable to work.  He had multiple medical 
problems which included diabetes, diabetic neuropathy in his 
hands and feet, hypertension, vertigo and a bout of 
pancreatitis.  He was last employed in 1994 as a heating and 
air conditioning technician, and stopped work due to diabetes 
and vertigo.  In terms of psychiatric symptoms, he reported 
flashbacks of Vietnam, depression, significantly compromised 
sleep, problems with short-term and long-term memory, 
concentration difficulties, some suicidal ideation and plan 
with no current intent, and vague homicidal ideation, intent 
or plan.  He received VA outpatient therapy, and was 
currently prescribed Fluoxetine 20 m.g. five times per day 
(q.d.).  He was able to function when on medication, but 
became intolerant and stressed out when off the medication.  

On mental status examination, the veteran was cooperative 
with the evaluation process and friendly towards the 
examiner.  His speech was clear, logical, and goal-directed 
with content focused on responses to questions.  His speech 
was normal in rate, rhythm, and tone.  There was no evidence 
of delusions.  He denied auditory hallucinations, but 
acknowledged visual hallucinations of flashbacks when closing 
his eyes.  He reported some panic attacks and symptoms to 
include getting nervous, feeling agitated, and sweating a 
times.  The examiner offered diagnoses of chronic, moderate 
PTSD and recurrent depressive disorder.  A GAF score of 51 
was assigned.  The examiner also offered the following 
comments:

Although, [the veteran] meets the criteria for 
post-traumatic stress disorder and for major 
depressive disorder, these conditions seem to 
primarily affect his social functioning, most 
significantly in terms of the way that he 
relates to other people and isolation that he 
experiences.  He reports having few friends.  
He reports occasional panic attacks and some 
moderate symptoms of post-traumatic stress 
disorder.  At the base, the majority of [the 
veteran's] complaints during today's session 
were about his multiple medical problems.  
Indeed he has an extensive history of medical 
conditions and reports in addition that the 
reason he stopped working was because of his 
medical condition.  The post-traumatic stress 
disorder and major depressive disorder 
certainly contribute to problems he might have 
in securing and maintaining employment.  It is 
my opinion that based both on his history and 
his reports during today's evaluation that his 
medical problems are more of a contributing 
factor and are likely the reason that [the 
veteran] is unemployable for work.

In January 2002, the veteran's treating VA physician 
submitted another letter which reiterated her previously 
reported findings, to include diagnoses of delayed PTSD, 
recurrent major depressive disorder, and history of alcohol 
abuse secondary to PTSD, in remission.  At this time, she 
indicated her understanding that the veteran manifested 
multiple physical disabilities, to include bilateral knee 
injuries, chronic vertigo and diabetes mellitus.  She offered 
a GAF score of 35.

In August 2002, the veteran submitted a letter signed by both 
the veteran's treating VA psychiatrist and the Staff 
Psychologist/Coordinator of the Trauma Recovery Program at 
the Baltimore, MD VAMC.  This letter states as follows:

Please be advised that [the veteran] has had a 
long-standing diagnosis of chronic and severe 
PTSD, and secondary Major Depression, 
recurrent, severe.  During that time, he has 
had minimal response to individual 
psychotherapy and pharmacotherapy.  His 
prognosis remains poor, marked by a 
deterioration of his psychiatric conditions, 
aggravated by his chronic and debilitating 
medical conditions as noted below.  In the 
opinion of the interdisciplinary treatment 
team, he is deemed totally unemployable as a 
direct function of his primary PTSD and 
secondary depressive disorders.  His current 
GAF score of 35 is an accurate reflection of 
his current social and occupational 
impairment.  His diagnoses are as follows:

DIAGNOSES
Axis I:		Posttraumatic Stress Disorder, 
chronic, severe
		Major Depressive Disorder, recurrent, 
severe (secondary to PTSD)
Axis II:	Deferred
Axis III:	Diabetes Type II
		Peripheral Neuropathy, secondary to 
Diabetes
		Coronary Artery Disease
		Hypertension
		Peripheral Vascular Disease
		Hyperlipidemia
		Pancreatitis
		DJD with right knee arthritis
		Positive PPD and INH since 8/1/01
		Recent Pneumonia in 10/01
Axis IV: 	Occupational Problems: unemployable
Axis V:	GAF current = 35

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran filed his claim for an increased 
rating in September 1996.  On November 7, 1996, new 
regulations became effective with respect to the criteria to 
be considered in mental disorder cases.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Prior to the effective date of the new 
regulations, the veteran's claim may only be evaluated under 
the older version of VA's schedular criteria.  VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
38 U.S.C.A. § 5110(g) (West 1991).

Under the criteria in effect prior to November 7, 1996, the 
veteran's service connected PTSD was evaluated as a 
psychoneurotic disorder under Diagnostic Code 9411.  A 100 
percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

Under the criteria in effect since November 7, 1996, a 100 
percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  38 C.F.R. § 4.130 Diagnostic Codes 9411 
(2002).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2002).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)." 

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as :some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."

As determined by the Board in August 1999, the record is 
completely devoid of any evidence tending to suggest that the 
veteran's PTSD has ever manifested itself by gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or significant memory loss.  He has maintained good 
hygiene and remained oriented to his environment.  The 
assessments of his psychological, social, and occupational 
functioning at the time of the Board's 1999 decision 
reflected less than total social and industrial impairment.  
These findings were essentially confirmed by VA PTSD 
examination in July 2001.

However, subsequent to the Board's 1999 decision, the veteran 
has submitted opinion from the Baltimore, MD VAMC's 
Psychiatrist and Medical Director of the Mood Disorders 
Program and the Staff Psychologist/Coordinator of the Trauma 
Recovery Program which has assessed the veteran's 
psychological, social, and occupational functioning as 
intermediate between total and major in degree.  This 
evidence also includes opinion that VA's interdisciplinary 
team has concluded that the veteran "is deemed unemployable 
as a direct function of his primary PTSD and secondary 
depressive disorders."  The Board is persuaded from this 
opinion, given by the veteran's treating psychiatrist and 
agreed upon by VA's interdisciplinary team, that the 
veteran's PTSD more nearly results in total social and 
occupational impairment.  The Board, therefore, grants a 100 
percent schedular rating for PTSD.  38 C.F.R. § 4.7 (2002).


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

